                                            Case 4:07-cv-05944-JST Document 5860 Filed 10/26/20 Page 1 of 6




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        IN RE: CATHODE RAY TUBE (CRT)                      MDL No. 1917
                                            ANTITRUST LITIGATION
                                   8                                                           Case No. 07-cv-5944-JST

                                   9                                                           ORDER DENYING MOTION FOR
                                            This Order Relates To:                             ALTERNATE SERVICE; ORDER TO
                                  10                                                           SHOW CAUSE
                                            GOVERNMENT OF PUERTO RICO v.
                                  11        PANASONIC CORPORATION OF                           Re: ECF No. 5783
                                            NORTH AMERICA, et al., Case No. 4:20-
                                  12        cv-05606-JST
Northern District of California
 United States District Court




                                  13

                                  14             Before the Court is plaintiff Government of Puerto Rico’s (“Puerto Rico”) motion to serve
                                  15   foreign Defendants through their United States-based counsel. ECF No. 5783. The Court will
                                  16   deny the motion.
                                  17   I.        BACKGROUND
                                  18             In February 2008, the Judicial Panel on Multidistrict Litigation ordered the centralization
                                  19   of actions alleging that certain Defendants conspired to fix prices of cathode ray tubes. See In re
                                  20   Cathode Ray Tube (CRT) Antitrust Litig., 536 F. Supp. 2d 1364 (J.P.M.L. 2008). On December
                                  21   18, 2018, Puerto Rico filed its own suit in the Commonwealth of Puerto Rico’s Court of First
                                  22   Instance, Superior Court of San Juan, on behalf of Puerto Rico consumers and government entities
                                  23   who allegedly paid inflated prices for CRT products. See Gov’t of Puerto Rico v. Panasonic Corp.
                                  24   of North America, Case No. 4:20-cv-05606-JST, ECF No. 1-6 at 1-2.1 On March 18, 2019,
                                  25   Defendants Panasonic Corporation of North America, Philips North America Corporation, and
                                  26   Hitachi America, Ltd. removed the case to the United States District Court for Puerto Rico. Case
                                  27

                                  28   1
                                           All ECF citations are to docket number 07-cv-05944-JST, unless otherwise noted.
                                             Case 4:07-cv-05944-JST Document 5860 Filed 10/26/20 Page 2 of 6




                                   1   No. 4:20-cv-05606-JST, ECF No. 1 at 2. Defendants then moved to extend the time to plead or

                                   2   otherwise defend until 60 days after the last Defendant is served. Case No. 4:20-cv-05606-JST,

                                   3   ECF No. 5. The court granted the motion on April 1, 2019. Case No. 4:20-cv-05606-JST, ECF

                                   4   No. 18.

                                   5             On February 5, 2020, the Judicial Panel on Multidistrict Litigation ordered transfer of the

                                   6   case to this Court for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C.

                                   7   § 1407. ECF No 5686. On July 10, 2020, Puerto Rico filed the present motion for leave to serve

                                   8   foreign Defendants through their United States-based counsel. ECF No 5783. Defendants

                                   9   opposed the motion, ECF No. 5801, and Puerto Rico replied, ECF No. 5807.

                                  10             To date, Puerto Rico claims to have served ten of twelve United States Defendants, and

                                  11   two of thirty-one foreign Defendants. See ECF No. 5783-1 at 13-14; ECF No. 5856 at 2.

                                  12   II.       JURISDICTION
Northern District of California
 United States District Court




                                  13             This Court has jurisdiction pursuant to 28 U.S.C. § 1332.

                                  14   III.      LEGAL STANDARD

                                  15             Federal Rule of Civil Procedure 4(h)(2) allows for service of a foreign corporation “in any

                                  16   manner prescribed by Rule 4(f) for serving an individual, except personal delivery under

                                  17   (f)(2)(C)(i).” Rule 4(f)(1) provides for service of an individual in a foreign country “by any

                                  18   internationally agreed means of service that is reasonably calculated to give notice, such as those

                                  19   authorized by the Hague Convention on the Service Abroad of Judicial and Extrajudicial

                                  20   Documents.” As an alternative to service through Rule 4(f)(1), service may also be made upon an

                                  21   individual outside the United States “by other means not prohibited by international agreement, as

                                  22   the court orders.” Fed. R. Civ. Pro. 4(f)(3).

                                  23             Applying a “proper construction of Rule 4(f)(3) and its predecessor, trial courts have

                                  24   authorized a wide variety of alternative methods of service including . . . delivery to the

                                  25   defendant’s attorney.” Rio Props., Inc. v. Rio Int’l Interlink, 284 F.3d 1007, 1016 (9th Cir. 2002).

                                  26   The Ninth Circuit “commit[s] to the sound discretion of the district court the task of determining

                                  27   when the particularities and necessities of a given case require alternate service of process under

                                  28   Rule 4(f)(3).” Id. Although a plaintiff is not required to attempt “every permissible means of
                                                                                           2
                                         Case 4:07-cv-05944-JST Document 5860 Filed 10/26/20 Page 3 of 6




                                   1   service of process before petitioning the court for alternative relief,” a plaintiff must “demonstrate

                                   2   that the facts and circumstances of the . . . case necessitate[] the district court’s intervention.” Id.

                                   3   Finally, “a method of service of process must also comport with constitutional notions of due

                                   4   process,” meaning that it “must be ‘reasonably calculated, under all the circumstances, to apprise

                                   5   interested parties of the pendency of the action and afford them an opportunity to present their

                                   6   objections.’” Id. (citing Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950)).

                                   7   IV.     DISCUSSION

                                   8           Puerto Rico argues that “service of foreign defendants through U.S. counsel . . . is a well-

                                   9   established practice” that is permitted by Rule 4(f)(3) and is not barred by the Hague Convention.

                                  10   ECF No. 5783 at 9, 16. Puerto Rico also insists that the use of such alternate service is

                                  11   appropriate because it “will not only provide Defendants’ due process but also will expedite

                                  12   resolution of this case on its merits.” Id. at 15-16.
Northern District of California
 United States District Court




                                  13           As a preliminary matter, Puerto Rico is correct that “the Hague Convention does not

                                  14   prohibit service on a foreign defendant through counsel based in the United States.” Prod. &

                                  15   Ventures Int’l v. Axus Stationary (Shanghai) Ltd., No. 16-cv-00669-YGR, 2017 WL 1378532, at

                                  16   *2 (N.D. Cal. Apr. 11, 2017). “It is true that compliance with the Convention is mandatory in all

                                  17   cases to which it applies, and that a federal court would thus be prohibited from issuing a Rule

                                  18   4(f)(3) order in contravention of the Hague Convention.” Brown v. China Integrated Energy, Inc.,

                                  19   285 F.R.D. 560, 564 (C.D. Cal. 2012) (quotations, alterations, and citations omitted). As Brown

                                  20   goes on to explain, however:

                                  21                   The mere fact that the foreign individual defendants reside in a
                                                       country that is a signatory to the Convention . . . does not compel the
                                  22                   conclusion that the Convention applies to service on those
                                                       defendants. Article I of the Convention states that it “shall apply in
                                  23                   all cases, in civil or commercial matters, where there is occasion to
                                                       transmit a judicial or extrajudicial document for service abroad.”
                                  24                   Hague Convention, Art. 1 (emphasis added). If valid service occurs
                                                       in the United States, therefore, the Convention is not implicated
                                  25                   regardless of the location of the party.
                                  26   Id. And under the right circumstances, service upon a defendant’s counsel can comport with due

                                  27   process. See Celgard, LLC v. Shenzhen Senior Techs. Material Co., Case No. 19-cv-05784-VKD,

                                  28   2019 WL 5550039, at *3 (N.D. Cal. Oct. 28, 2019) (holding that, because “both defendants ha[d]
                                                                                           3
                                         Case 4:07-cv-05944-JST Document 5860 Filed 10/26/20 Page 4 of 6




                                   1   been actively communicating with [the plaintiff] and acting in th[e] litigation through their

                                   2   counsel” service by email and Federal Express to defendants’ counsel would satisfy due process);

                                   3   Richmond Techs., Inc. v. Aumtech Bus. Sols., Case No. 11-cv-02460-LHK, 2011 WL 2607158, at

                                   4   *13 (N.D. Cal. July 1, 2011) (holding that service upon defendants’ counsel – who was identified

                                   5   by name – would be “reasonably calculated to apprise the [defendants] of the pendency of the

                                   6   action and afford them an opportunity to present their objections,” since the attorney was “already

                                   7   representing them for the purpose of contesting personal jurisdiction and opposing substituted

                                   8   service”).

                                   9          In this case, however, Puerto Rico has not met its burden to show that such service is

                                  10   appropriate. First, it has not shown that the facts and circumstances require an alternative method

                                  11   of service. Although a plaintiff “need not have attempted every permissible means of service of

                                  12   process before petitioning the court for alternative relief,” it must “demonstrate that the facts and
Northern District of California
 United States District Court




                                  13   circumstances of the present case necessitate[] the district court’s intervention.” Rio Props., 284

                                  14   F.3d at 1016 (emphasis added). That implies that a plaintiff make some demonstration that other

                                  15   methods of service are impracticable or unavailable. See Tevra Brands LLC v. Bayer Healthcare

                                  16   LLC, No. 19-cv-04312-BLF, 2020 WL 3432700, at *5 (N.D. Cal. June 23, 2020) (requiring that

                                  17   plaintiff show that “service through the [Hague] Convention would be unsuccessful or result in

                                  18   unreasonable burden or delay” before granting relief). Beyond insisting that it has spent “over

                                  19   $26,000 to translate the complaints into various languages as well as for a service processor,” ECF

                                  20   No. 5783 at 8, Puerto Rico has made no effort to effectuate service through methods that can be

                                  21   achieved without a court order. Nor has it shown that defendants are “elusive” or “striving to

                                  22   evade service of process.” Rio Props., 284 F.3d at 1016.

                                  23          Second, Puerto Rico has not shown that service to Defendants’ United States-based

                                  24   counsel is “reasonably calculated, under all the circumstances, to apprise interested parties of the

                                  25   pendency of the action and afford them an opportunity to present their objections.” Rio Props,

                                  26   284 F.3d at 1016 (citation omitted). Puerto Rico asserts that “Foreign Defendants know about this

                                  27   case from a variety of sources,” that “[m]ost have their own counsel in this case,” and that “they

                                  28   have either implicit [knowledge] or [actual] knowledge of this case,” ECF No. 5783 at 15, but
                                                                                         4
                                            Case 4:07-cv-05944-JST Document 5860 Filed 10/26/20 Page 5 of 6




                                   1   offers no support for these assertions. And Defendants’ opposition establishes the opposite – that

                                   2   many of the entities that are the object of Puerto Rico’s motion either lack United States counsel,

                                   3   are defunct, no longer exist, and/or have already been dismissed by this Plaintiff. ECF No. 5801

                                   4   at 15-16. Thus, service through the United States counsel identified by Puerto Rico would not

                                   5   actually effect service for at least nine defendants. See id. at 15-17; ECF No. 5807.2

                                   6           Nor has Puerto Rico provided any other reason why alternate service is necessary besides

                                   7   its contention that “there is no reason to delay this case by requiring [Puerto Rico] to use less

                                   8   efficient means of service.” ECF No. 5783 at 15. For one thing, the preponderance of the delay in

                                   9   Puerto Rico’s lawsuit is of its own making. It filed its complaint on December 17, 2018; did very

                                  10   little to serve the foreign Defendants; and waited 571 days to file this motion. A plaintiff’s own

                                  11   delay in prosecuting its case does not support relief under Rule 4(f)(3). Tevra, 2020 WL 3432700

                                  12   at *5. And even putting that consideration to one side, “a plaintiff’s request to use Rule
Northern District of California
 United States District Court




                                  13   4(f)(3) because it will be much faster . . . by itself is not sufficient justification for the Court to

                                  14   authorize service by alternative method.” Keck v. Alibaba.com, Inc., 330 F.R.D. 255, 259 (N.D.

                                  15   Cal. 2018) (quotation marks and citation omitted).

                                  16           The Court appreciates that Puerto Rico is currently in bankruptcy and wishes to avoid or

                                  17   minimize the costs of service using other methods. More is required, however, than showing that

                                  18   service on counsel might be cost-effective. U.S. Aviation Underwriters, Inc. v. Nabtesco Corp.,

                                  19   No. C07-1221RSL, 2007 WL 3012612, at *2 (W.D. Wash. Oct. 11, 2007). Because Puerto Rico

                                  20   has not made that showing, its motion for alternative service is denied.

                                  21   V.      ORDER TO SHOW CAUSE
                                  22           The Court previously postponed setting a final deadline for the completion of service prior

                                  23

                                  24   2
                                         Puerto Rico’s reply brief attempts to reframe its request as a “motion for leave to serve foreign
                                  25   defendants through their domestic subsidiaries.” ECF No. 5807 at 3. Because Puerto Rico’s
                                       request to effect service in that fashion appears for the first time in its reply brief, the Court
                                  26   declines to consider it. See Holley v. Gilead Scis., Inc., 379 F. Supp. 3d 809, 822 n.5 (N.D. Cal.
                                       2019) (“It is inappropriate to consider arguments raised for the first time in a reply brief.” (quoting
                                  27   Ass’n of Irritated Residents v. C & R Vanderham Dairy, 435 F.Supp.2d 1078, 1089 (E.D. Cal.
                                  28   2006)).

                                                                                            5
                                         Case 4:07-cv-05944-JST Document 5860 Filed 10/26/20 Page 6 of 6




                                   1   to dismissing unserved Defendants, noting that “Rule 4(m) asks the Court to find or not find good

                                   2   cause after a certain amount of time has elapsed and service has not been effected. This motion

                                   3   will be a substitute for that.” ECF No. 5795 at 9. Having now resolved the motion, and several

                                   4   Defendants remaining unserved, the Court turns once again to Rule 4(m).

                                   5          The Court now ORDERS PLAINTIFF PUERTO RICO TO SHOW CAUSE why any

                                   6   remaining unserved Defendants should not be dismissed for failure to timely effect service. Fed.

                                   7   R. Civ. P. 4(m); Ridgway v. Phillips, No. 18-cv-07822-HSG, 2020 WL 1288464, at *4 (N.D. Cal.

                                   8   Mar. 18, 2020) (noting that “a court may impose a reasonable time limit for service upon a foreign

                                   9   defendant when complying with the Hague Convention”); see also Miyaski v. Treacy, No. 5:12-

                                  10   cv-04427 EJD, 2014 WL 6687321, at *4 (N.D. Cal. Nov. 24, 2014) (“The Ninth Circuit has never

                                  11   specifically imposed any time limit on serving a foreign defendant. However, other circuits have

                                  12   held that ‘the amount of time allowed for foreign service is not unlimited.’”).
Northern District of California
 United States District Court




                                  13          A written response to this order is due February 3, 2021. Any opposition to Puerto Rico’s

                                  14   response is due February 10, 2021. A reply, if any, is due February 17, 2021. The Court will hold

                                  15   an order to show cause hearing on March 3, 2021 at 2:00 p.m.

                                  16          The Court will conduct a case management conference at the same date and time. An

                                  17   updated joint case management statement is due February 24, 2021.

                                  18          IT IS SO ORDERED.

                                  19   Dated: October 26, 2020
                                                                                         ______________________________________
                                  20
                                                                                                      JON S. TIGAR
                                  21                                                            United States District Judge

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         6
